DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 14 June 2021 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 14 June 2021, no claims have been amended.
Claims 1-19 and 22 are pending.
Claims 1-3 and 5, 7, 9-18 are rejected.
Claims 4, 6, 8, and 19 are objected to.
Claim 22 is allowed.
Response to Arguments
Regarding claim 1, Applicants argue in substance that Huang does not teach “the first acknowledgement signal [to correspond] to the first test signal” (Rem. 11).
Examiner disagrees. For brevity, Applicants are directed to the rejection herein. In summary, during the HEW control period, the HEW STAs communicate with the master station for sync transmission, necessitating exchange of messages between the two. Furthermore, Cherian discloses SR information request and SR element corresponding to the claimed test signal and acknowledgement signal, respectively.
Regarding claim 1, Applicants argue in substance that Huang does not teach “transmit[ting] a plurality of test signals generated based on different transmission factors to a reception device” (Rem. 12).
Examiner disagrees. As discussed above, the sync transmission between the master station and the HEW stations neccessitates the exchange of the claimed signals..
Regarding claim 7, Applicants argue in substance that Huang does not teach “transmitting a second test signal in response to determining an acknowledgement signal 
Examiner disagrees. It is noted that such communication is well known in the art – when an acknowledgement fails to be received, another attempt is made for communication with adjusted communications parameters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1, 2, 5, 7, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub. 2017/0071009) in view of Cherian et al (US Pub. 2019/0208423).

Regarding claim 1, Huang discloses a wireless communication device comprising: 
a memory storing computer-readable instructions (fig. 1, master station 102); and 
at least one processor configured to execute the computer-readable instructions to (fig. 1, master station 102)
transmit a plurality of test signals generated based on different transmission factors to a reception device (para. 24, The master station 102 may transmit a HEW master -sync transmission, which may be a trigger frame; para. 25, the master station 102 may communicate with HEW stations 104 using one or more HEW frames; during the HEW control period, the HEW STAs 104 may operate on a sub-channel smaller than the operating range of the master station 102; para. 26, the trigger frame may indicate an uplink (UL) UL-MU-MIMO and/or UL OFDMA control period), and
transmit first data to the reception device (fig. 11, step 1112) based on a transmission factor of a first test signal among the plurality of test signals (para. 24, master station 102 may transmit a HEW master-synch transmission at the beginning of the HEW control period; para. 27, OFDMA, TDMA, FDMA or SDMA technique may be used during HEW control period) in response to determining a first acknowledgement signal has been received (para. 24, master station 102 may transmit a HEW master-sync transmission; HEW STAs 104 may communicate with the master station 102 in accordance with a non-contention  based multiple access technique such as OFDMA or MU-MIMO), the first acknowledgement signal corresponding to the first test signal (para. 24, during the HEW control period, HEW STAs 104 may communicate with the master station 102), the transmission of the first data being via a wireless data channel (step 1112) while second data is contemporaneously transmitted via the wireless data channel by another device (para. 40, HEW device 202 may be a master station 102 or HEW station 104; para. 52, the HEW device 902.2 may identify that the spatial reuse opportunity 924 exists; para. 53, HEW device 904 may decode information to use 912 and adjust one or more parameters based on the information to use 912; HEW device 904 may perform the backoff 922 as disclosed in conjunction with FIG. 9. The method 1100 may continue at operation 1108 with determining whether the wireless medium is clear. For example, as described in conjunction with FIG. 9, HEW device 904 may determine if the wireless medium is clear. The method 1100 may continue at operation 1112 with transmitting within the spatial reuse opportunity. For example, HEW device 902.2 may transmit the second packet 926 as described in conjunction with FIG. 9.). 
arguendo Huang does not specifically disclose transmit a plurality of test signals generated based on different transmission factors to a reception device, Cherian from an analogous art discloses AP 202b sending SR information request to AP 202a which responds with SR element indicating support for spatial reuse (fig. 2A; para. 71, 72). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Cherian in the system of Huang by querying for SR information in order to support spatial reuse.

Regarding claim 2, Huang in view of Cherian further discloses wherein the transmission factor comprises at least one of a transmission power level or a quantity of bits per symbol. (fig. 11, adjust parameters; para. 52, 55, power level)

Regarding claim 5, Huang in view of Cherian further discloses wherein the at least one processor is configured to execute the computer-readable instructions to transmit a delayed acknowledgement policy signal corresponding to the first data to the reception device. (fig. 11; para, 52, 53)

Regarding claim 6, Huang in view of Cherian further discloses  wherein the at least one processor is configured to execute the computer-readable instructions to determine whether a block acknowledgment signal corresponding to the second data has been received, and transmit third data at a transmission power level lower than a transmission power level at which the first data is transmitted in response to determining the block acknowledgment signal corresponding to the second data has not been received. (fig. 11; para, 52, 53)


Regarding claim 7, Huang discloses a data communication method of transmitting first data using spatial reuse (SR) in which the first data is transmitted via a wireless data channel while second data is contemporaneously transmitted via the wireless data channel by another device, the data communication method comprising: 
transmitting a first test signal having a first transmission factor (para. 24, master station 102 may transmit a HEW master-synch transmission at the beginning of the HEW control period; para. 27, OFDMA, TDMA, FDMA or SDMA technique may be used during HEW control period); 
transmitting a second test signal in response to determining an acknowledgement signal corresponding to the first test signal has not been received, the second test signal having a second transmission factor different from the first transmission factor (id; it is noted that such communication is well known in the art – when an acknowledgement fails to be received, another attempt is made for communication with adjusted communications parameters); and 
transmitting the first data using the second transmission factor in response to determining an acknowledgment signal corresponding to the second test signal has been received (fig. 9, 11; para. ).
arguendo Huang does not specifically disclose transmit a plurality of test signals generated based on different transmission factors to a reception device, Cherian from an analogous art discloses AP 202b sending SR information request to AP 202a which responds with SR element indicating support for spatial reuse (fig. 2A; para. 71, 72). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Cherian in the system of Huang by querying for SR information in order to support spatial reuse.

Regarding claim 8, Huang in view of Cherian further discloses wherein the first transmission factor and the second transmission factor comprise at least one of a transmission power level or a quantity of bits per symbol. (fig. 11, adjust parameters; para. 52, 55, power level)

Regarding claim 9, Huang in view of Cherian further discloses wherein the first test signal is transmitted using a first transmission power level and a first quantity of bits per symbol, the second test signal is transmitted using a second transmission power level and a second quantity of bits per symbol, the second transmission power level is greater than the first transmission power level, and the second quantity of bits per symbol is lower than the first quantity of bits per symbol. (fig. 11; para. 52-54, 64)

Regarding claim 10, Huang in view of Cherian further discloses further comprising: obtaining color information from the second data; and determining whether to transmit the first data using SR based on the color information. (fig. 11; para. 52-54, 64)



Regarding claim 17, Huang in view of Cherian further discloses further comprising transmitting a delayed acknowledgement policy signal corresponding to the first data. (fig. 11; para. 52-54, 64)

Claims 3 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub. 2017/0071009) in view of Cherian et al (US Pub. 2019/0208423), and further in view of Seok et al (US Pub. 2019/0124695).

Regarding claim 3, Huang further discloses transmission periods (fig. 11; para. 24, HEW control period TXOP). However the combination of Huang and Cherian does not specifically disclose wherein the at least one processor is configured to execute the computer-readable instructions to adjust a first transmission period for 
transmitting the first data to the reception device based on a second transmission period of the second data, the second transmission period being acquired from a header of the second data. Seok from an analogous art discloses this limitation (fig. 5, element 512 channel bandwidth and receive duration time; para. 56, 71, OBSS_PD SR transmit power restriction period). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Seok in the system of Huang and Cherian in order to improve the efficiency and performance of wireless communication devices (Seok, para. 14).



Regarding claim 13, Seok further discloses wherein the adjusting the first transmission period comprises adjusting the first transmission period such that the first transmission period terminates at a time at which the second transmission period terminates. Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Seok in the system of Huang and Cherian in order to improve the efficiency and performance of wireless communication devices (Seok, para. 14).

Regarding claim 14, Seok further discloses wherein the first data comprises a plurality of frames, and the adjusting the first transmission period comprises adjusting a quantity of the plurality of frames based on the second transmission period. Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Seok in the system of Huang and Cherian in order to improve the efficiency and performance of wireless communication devices (Seok, para. 14).




Regarding claim 16, Huang further discloses transmission periods (fig. 11; para. 24, HEW control period TXOP). However the combination of Huang and Cherian does not specifically disclose obtaining a second transmission period of the second data from a header of the second data; and determining a first inhibit period during which data transmission is not performed based on the second transmission period. Seok from an analogous art discloses this limitation (fig. 5, element 512 channel bandwidth and receive duration time; para. 56, 71, OBSS_PD SR transmit power restriction period). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Seok in the system of Huang and Cherian in order to improve the efficiency and performance of wireless communication devices (Seok, para. 14).

Allowable Subject Matter
Claims 4, 6, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Luat Phung/
Primary Examiner, Art Unit 2468